Case 1:21-cv-00074-DKW-WRP Document 4 Filed 02/08/21 Page 1 of 4            PageID #: 21




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  CHRISTOPHER JAY SCAPEROTTA,                  CIVIL NO. 21-00074 DKW-WRP
  #A6083262,
                                               ORDER GRANTING APPLICATION
               Plaintiff,                      TO PROCEED IN FORMA
                                               PAUPERIS BY A PRISONER AND
        vs.                                    DENYING MOTION FOR
                                               APPOINTMENT OF COUNSEL
  VAL KANEHAILUA, et al.,

               Defendants.


       Before the Court is pro se Plaintiff Christopher Jay Scaperotta’s

 (“Scaperotta”) Application to Proceed In Forma Pauperis by a Prisoner (“IFP

 Application”), ECF No. 2, and his Motion for Appointment of Counsel (“Motion”).

 ECF No. 3. Scaperotta is currently incarcerated at the Kauai Community

 Correctional Center. For the following reasons, the IFP Application is

 GRANTED, and the Motion is DENIED.

                               I. IFP APPLICATION

       Scaperotta qualifies as a pauper, and his IFP Application is GRANTED. See

 28 U.S.C. § 1915(a)(1). Scaperotta is obligated to pay the full filing fee regardless

 of the outcome of this suit. See 28 U.S.C. §§ 1915(b)(1) & (e)(2). Scaperotta shall

 pay an initial partial filing fee of 20% of the greater of: (1) the average monthly
Case 1:21-cv-00074-DKW-WRP Document 4 Filed 02/08/21 Page 2 of 4               PageID #: 22




 deposits to his account; or (2) the average monthly balance in his account for the

 six-month period immediately preceding the filing of the Complaint. 28 U.S.C.

 § 1915(b)(1). Thereafter, Scaperotta shall make monthly payments equaling 20%

 of the preceding month’s income credited to his account, when the amount in his

 account exceeds $10.00, until the $350.00 civil filing fee is paid in full. 28 U.S.C.

 § 1915(b)(2).

                 II. MOTION FOR APPOINTMENT OF COUNSEL

       Scaperotta also moves the Court to appoint counsel. See ECF No. 3. There

 is no constitutional right to counsel in a civil case where, as here, a litigant’s liberty

 is not at issue. See Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 25 (1981). A

 court may request, but cannot compel, counsel to appear pro bono on a plaintiff’s

 behalf. See 28 U.S.C. § 1915(e)(1); Mallard v. U.S. Dist. Court for the S. Dist. of

 Iowa, 490 U.S. 296, 310 (1989). The Court’s discretion to appoint pro bono

 counsel is governed by several factors, including a plaintiff’s likelihood of success

 on the merits and ability to articulate the claims in light of their complexity. A

 plaintiff must also show “exceptional circumstances” that support the appointment

 of counsel. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

       Scaperotta seeks appointment of counsel because he is “educationally

 handicapped,” “mentally handicapped,” and “on Social Security disability.” ECF

 No. 3. Scaperotta does not explain his alleged conditions. Nor does he say why
                                             2
Case 1:21-cv-00074-DKW-WRP Document 4 Filed 02/08/21 Page 3 of 4           PageID #: 23




 counsel should be appointed because of them. Scaperotta can read and write and is

 able to coherently articulate his claims.

       All pro se prisoners’ ability to litigate a case is hampered to some extent by

 their indigency and incarceration. A cursory review of Scaperotta’s claims does

 not reveal that they are particularly complex or show exceptional circumstances

 supporting the appointment of counsel. Importantly, the Court has not screened

 Scaperotta’s Complaint to determine whether it states a plausible claim for relief

 against the named Defendants and should be served. Until then, it is impossible to

 determine Scaperotta’s likelihood of success on the merits of his claims or whether

 there are exceptional circumstances that justify the appointment of counsel here.

 Terrell, 935 F.2d at 1017.

       Scaperotta’s Motion to Appoint Counsel is DENIED without prejudice to his

 refiling another request after his Complaint has been screened, served, and

 Defendants have filed an Answer or other response.

 IT IS HEREBY ORDERED that:

       (1) The Hawaii Department of Public Safety or its designee the Warden of

 the Kauai Community Correctional Center (“KCCC”), shall calculate, collect, and

 remit to the Clerk of Court an initial partial payment equaling 20% of Scaperotta’s

 average monthly balance or average monthly deposits to his account, whichever is


                                             3
Case 1:21-cv-00074-DKW-WRP Document 4 Filed 02/08/21 Page 4 of 4            PageID #: 24




 greater. Thereafter, the Warden or designee shall collect monthly payments

 equaling 20% of Scaperotta’s preceding month’s income when the account exceeds

 $10.00, until the $350.00 filing fee is paid in full. See 28 U.S.C. § 1915(b)(2).

 These payments must be identified by the name and number assigned to this

 action.

       (2) The Clerk SHALL serve a copy of this order on Scaperotta, the KCCC

 Warden and Financial Office, Laurie Nadamoto, Esq., and Shelley Nobriga

 Harrington, Esq., Department of Public Safety Litigation Coordinators, and submit

 a copy of this order to the District of Hawaii’s Financial Department.

       (3) Scaperotta’s Motion for Appointment of Counsel is DENIED.

       IT IS SO ORDERED.

       DATED: February 8, 2021 at Honolulu, Hawaii.


                                        /s/ Derrick K. Watson
                                        Derrick K. Watson
                                        United States District Judge




 Christopher Jay Scaperotta v. Val Kanehailua, et al.; Civ. No. 21-00074 DKW-
 WRP; ORDER GRANTING APPLICATION TO PROCEED IN FORMA
 PAUPERIS BY A PRISONER AND DENYING MOTION FOR
 APPOINTMENT OF COUNSEL




                                            4
